IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED SPECIALTY INSURANCE
COMPANY,

Plaintiff,
vs.

ALAN VALDEZ; PRECISION TRIM
AUTO LLC; JASMINE FLAMAND;
VERONICA VALDEZ; ZACI-IARY
WALLIS; SHAWNA WILDER;
SCOTTSDALE INSURANCE
COMPANY and DOES l-5,

Defendants.

 

 

CV 16-164-BLG-SPW-TJC

ORDER

Upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 56) between

the parties hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

IT IS FURTHER ORDERED that the status hearing set for December 18,

2018 at 2:30 p.m. before Magistrate Judge Timothy J. Cavan is VACATED.

IT IS FURTHER ORDERED that all pending motions are DENIED as

I`l`lOO'[.

DATED this §§ day of December, 2018.

SUSAN P. WATTERS
U. S. DISTRICT JUDGE

